 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------X
 UNITED STATES OF AMERICA,

              - against -                                   MEMORANDUM AND ORDER
 MARCUS ROBERSON,                                                19 Cr. 914 (NRB)
                Defendant.
 ----------------------------------X
 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE

      By written order, dated March 26, 2020, this Court denied the

defendant’s application for release on bail.                   The reasons for the

denial were manifold and unequivocal.                   See ECF No. 15.      Defense

counsel filed a letter on March 31, 2020 informing the Court that

the defendant appeared on a list of “high risk” inmates presumably

because he is an asthmatic who has been prescribed an inhaler (when

is   unclear)    who   last    had    an       attack    (of     unknown    severity)

approximately two years ago. See ECF No. 18.                   Like the Government,

we   treat      the    March     31    submission           as     a   motion     for

reargument.      However,      our    ruling      does     not     depend    on   any

technicality related to such a motion.                  Rather, we have directly

considered whether the new, albeit undeveloped, information about

the defendant’s medical history should lead to a different result

and have reached the conclusion that the answer is no.                      This new

information in no way affects the issue of dangerousness or risk

of flight, which given the documented inability of the defendant


                                           1
to   conform     his   conduct     to   the   law   or   direction,   remain

dispositive.     As it is not necessary to reach the question of

whether    the   defendant   has    proffered    suitable   conditions   for

housing upon release, the Court refrains from commenting on the

appropriateness of his living with a pregnant woman given his

expressed concern about exposure to the COVID-19 virus while in

custody.

            SO ORDERED.

Dated:      New York, New York
            April 3, 2020


                                            ____________________________
                                            NAOMI REICE BUCHWALD
                                            United States District Judge




                                        2
